DETAILED ACTION
Drawings
The drawings are objected to because Figure 5 discloses the entire length of the blade is 33.20 mm and R is 25.4 mm. What structure is being defined by “R”? If it is Applicant’s intent to define the radius of the blade, there are several outstanding issues, which are as follows: 1) the arrow pointing to the corner of the blade is not indicative of a blade radius. The radius of the blade is usually indicated on the interior of the curve (as shown on Pg. 3, below). 2) If “R” is the radius, how can it be 25.4 if the entire length of the blade is 33.2? In other words, wouldn’t the radius have to have much smaller dimensions to compliment the length of the blade? The current dimensions set forth a large radius of curvature which does not appear to compliment the length of the blade. Similarly, the arrow pointing to the engagement means is not indicative of the radius for the same reasons set forth above to the blade radius. It is suggested Applicant delete the reference characters in Figure 5.


    PNG
    media_image1.png
    332
    705
    media_image1.png
    Greyscale

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendment filed May 29, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Regarding claims 1, 16, and 19, the added material which is not supported by the original disclosure is as follows: ‘said ceramic blade…that tapers down from a longitudinal midline of the blade to said second edge” is new matter. The disclosure has not set forth any details to what the boundaries of the term “midline” are with respect to the structure of the blade and the Examiner is not permitted to rely solely on the drawings (for example, Figure 5) for the teaching of a midline, since the drawings are not to scale. Even if it were argued the drawings are to scale, at least Figure 6 does not place the midline in the middle part of the blade. The term midline given its plain and ordinary meaning means “a median line” or “a line that divides the body into left and right halves”.
Regarding claims 14 and 17, the amendment filed May 29, 2019, added material not originally supported by the disclosure, the added material is the limitation to “a radius of curvature of each of the rounded first intersection portion and the rounded second intersection portion is 25.4 millimeters”. The disclosure has not set forth any details to a radius of curvature and Figure 5 does not provide an accurate representation of a radius of curvature.
Regarding claim 21, the amendments filed May 29, 2019, added material not originally supported by the disclosure, the added material is the limitation to “a radius of curvature of the surface of the notch is 35 millimeters”. The disclosure has not set forth any details to a radius of curvature and Figure 5 does not provide an accurate representation of a radius of curvature.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 9-11, 13, 16, 18-20 are, as best understood, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,543,402 to Seager in view of US Patent Application Publication 20070101576 to Green.
In re claims 1, 16, and 19, Seager teaches ceramic cutting blade (Fig. 11b) comprising:
a first edge (edge opposite to 1, see Annotated Figure 1 on Page 7 below), and 
a second edge (1) opposite said first edge,
a third edge (see Annotated Figure 1 on Page 7 below) that extends from a first end of a first edge to a first end of the second edge, and 
a fourth edge (see Annotated Figure 1 on Page 7 below) that extends from a second end of the first edge to a second end of the second edge,
wherein said second edge is a pointed cutting edge (1);
wherein the ceramic blade is a single part, entirely ceramic unitary blade (Col. 2, lines 41-67) tapers down in thickness from a longitudinal midline (see Page 8, below) of said blade to the second edge, said longitudinal midline extending from the third edge to the fourth edge of said blade in a plane parallel to said first and second edges;
wherein a first intersection portion (Fig. 1) between said third edge and said second edge;
wherein a second intersection portion (Fig. 1) between said fourth edge and said second edge;
wherein the first intersection portion decreases in thickness from a first thickness to a second thickness in a direction moving from the third edge to the second edge (see Annotated Figure 1, below);
wherein the second intersection portion decreases in thickness from the first thickness to a second thickness in a direction moving from the fourth edge to the second edge.
The Examiner notes, the term midline has been interpreted using BRI and given its plain and ordinary meaning of “a median line” or “a line that divides the body into left and right halves”. Pg. 8, below discloses where the midline of Seager has been interpreted. 

    PNG
    media_image2.png
    376
    646
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    320
    639
    media_image3.png
    Greyscale

 
Regarding claims 1, 16, and 19 Seager teaches a ceramic cutting blade, but does not teach wherein a first intersection portion between said third and second edge is rounded, wherein a second intersection portion between said fourth edge and said second edge is rounded, wherein the rounded first intersection portion decreases in thickness from a first to a second thickness, which is equal to a thickness of the second edge that is a pointed cutting edge portion, in a direction moving from the third to the second edge, wherein the rounded first intersection portion extends from said third edge to said second edge and is entirely rounded from said third edge to said second edge, wherein the rounded second intersection portion extends from said fourth edge to said second edge and is entirely rounded from said fourth edge to said second edge, wherein the rounded first intersection portion decreases in width from said third edge to a pointed said second edge that is pointed cutting edge portion, and the rounded second intersection portion decreases in width from said fourth edge to a second pointed portion at said second edge that is the pointed cutting edge.
Referring to alternative embodiment to Figure 2, Green teaches a blade having a first intersection portion between said third edge and said second edge is rounded (Fig. 2), wherein a second intersection portion between said fourth edge and said second edge is rounded, wherein the rounded first intersection portion extends from said third edge to said second edge and is entirely rounded from said third edge to said second edge (Fig. 2), wherein the rounded second intersection portion extends from said fourth edge to said second edge and is entirely rounded from said fourth edge to said second edge, wherein the rounded first intersection portion decreases in width from said third edge to a pointed said second edge that is pointed cutting edge portion, and the rounded second intersection portion decreases in width from said fourth edge to a second pointed portion at said second edge that is the pointed cutting edge.	
It would have been obvious to one before the effective filing date of the invention to provide Seager with first and second intersection portions between the first and second edges and the third edge with a rounded shape as taught by Green to create a safer blade which reduces the threat of user injury (Para 0006, Green). Seager teaches the blade decreases in thickness in a direction moving from the first edge to the second edge; therefore, the modification of Seager in view of Green would permit the first rounded intersection portion to decrease in width from said third/fourth edge to said second edge and decrease in thickness from a first thickness to a second thickness equal to a thickness of the second edge, which is the cutting edge in a direction moving form the third to the second edge.


	Note, it has been interpreted that the term “equal” has been given is plain and ordinary meaning of “the same.” Therefore, it has been interpreted that the second thickness of the rounded first intersection portion is the pointed cutting edge portion.

	In re claim 3, modified Seager teaches teach wherein said ceramic cutting blade is configured as a box cutter blade (Fig. 1, Seager).
	In re claim 9, modified Seager teaches wherein the second thickness of the rounded first intersection portion is equal in thickness to the second edge that is a pointed cutting edge portion (see above).
	Note, it has been interpreted that the term “equal” has been given is plain and ordinary meaning of “the same.” Therefore, it has been interpreted that the second thickness of the rounded first intersection portion is the same as the pointed cutting edge portion.
	In re claim 10, modified Seager teaches wherein the second cutting edge (1, Seager) that is a pointed cutting edge defines a continuously flat cutting edge.
	In re claim 13, wherein said second edge is capable of being sharpened at an angle of 20 degrees (Col. 2, lines 29-34).

Regarding claims 6 and 20, Seager teaches a blade, but does not teach the ceramic cutting blade further comprises an engagement means configured to allow the ceramic cutting blade to connect with a cutting tool.
Embodiment to Figure 5 of Green teaches a blade having an engagement means (30) configured to allow the ceramic cutting blade to connect with a cutting tool.
It would have been obvious to one before the effective filing date of the invention to provide Seager with engagement means as taught by Green to prevent unwanted movement of the knife during use to maintain cutting accuracy and reduce user injury.

Regarding claim 11, Seager teaches a blade, but does not teach the bottom edge is longer than said top edge.
Embodiment to Figure 5 of Green teaches a blade having bottom edge is longer than said top edge (Para 37).
It would have been obvious to one before the effective filing date of the invention to shape the blade of Seager having a bottom edge longer than said top edge as taught by Green since square and parallelogram shaped blades are known equivalents (Para 0037, Green) and an obvious matter of design choice based on the intended use and desired cut of the blade.

Claims 12, 15, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seager in view of Green, as applied to the above claims, and in further view of US Patent Application Publication No. 20040187314 to Johnson.		
	In re claim 12, modified Seager teaches the first cutting edge has a thickness, but does not teach the first cutting edge has a thickness in the range of 0.7-2.0 millimeters.
Johnson teaches a cutting blade having a first edge thickness of less than 1.5 millimeters (Para 0018), which is within the claimed range of 0.7-2.0 millimeters.
	Applicant admits one having ordinary skill in the art would appreciate numerous other widths may be used (Pg. 7, Para 0037). It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the first and second cutting edges of modified Seager blade to have a thickness of less than 1.5 millimeters as taught by Johnson to maintain cutting a desired material of minimal to moderate thickness and hardness (Para 0004) and preventing the blade from damage while in use.

Regarding claims 15 and 18, modified Seager teaches a ceramic cutting blade has a first edge thickness, but does not teach the midline of the blade having a thickness of 1.27 millimeters. 
	Johnson teaches a blade having a thickness of less than 1.5 millimeters, which is inclusive of the claimed thickness of 1.27 mm (Para 0018).
Applicant admits one having ordinary skill in the art would appreciate numerous other widths may be used (Pg. 7, Para 0037). It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the blade of modified Seager having a thickness of less than 1.5 millimeters, as taught by Johnson to maintain cutting a desired material of minimal to moderate thickness and hardness (Para 0004) and preventing the blade from damage while in use. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E. The combination of modified Seager would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the modified blade of Seager in view of Figure 2 of Green to have a specific thickness to cut the desired material while reducing the risk of the blade breaking or chipping during cutting, which is a design need based in the art of cutting blades. Based on the teachings provided by Johnson, the Examiner concluded the thickness modified Seager maintains the desired shape and creates a hard blade to cut a desired material without breaking or chipping during cutting.
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Johnson provided a teaching of a specific thickness of less than 1.5 millimeters. Based on the teachings of Johnson, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the thickness, proportionate to the blade body, to perform the intended cutting operation. The value of less than 1.5 mm as taught by Johnson, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below the less than 1.5 mm before arriving at the thickness which allows the integrity of the blade to be retained.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of Johnson, that the modified blade of Seager could have a thickness as set forth by Johnson, since the thickness of less than 1.5mm would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with thickness of less than 1.5mm would still permit the blade to perform its intended cutting operation.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Johnson teaches a thickness of less than 1.5 mm being applied to a cutting blade, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various radius of curvatures above and below the values of less than 1.5 mm as taught by Johnson to find the thickness that did not jeopardize the integrity of the blade while still providing a blade that cuts the desired material without breaking or chipping the blade.


Regarding claim 21, as best understood, modified Seager teaches a blade having a notch (as modified by Green), but does not teach the notch with a radius of curvature of 35 millimeters. 
Alternative embodiment to Figure 11 of Johnson teaches a blade having a notch with a slender and oval shape, which has a different radius of curvature than the notch in Figure 2 to Johnson.
 It would have been obvious to one having ordinary skill in the art at the time of invention to shape the notches of modified Seager having a radius of curvature as taught by alternative embodiment to Figure 11 to Johnson which is merely obvious variant of sizing the notch to secure to the cutting tool to prevent unwanted movement during use and to prevent user injury. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section I, Part E. The combination of modified Seager would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the modified blade of Seager in view of Figure 2 of Green to have notch with a large radius of curvature to secure the cutting tool to prevent unwanted movement during use, which is a design need based in the art of cutting blades. Based on the teachings provided by alternative embodiment to Figure 11 of Johnson, the Examiner concluded the radius of curvature of the notch of modified Seager maintains the desired shape of the blade while providing a large notch to secure the blade to a desired holder to prevent unwanted movement during use.
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that alternative embodiment to Figure 11 of Johnson provided a teaching of a notch having a different radius of curvature than the notch in Figure 2 of Johnson. Based on the teachings of alternative Figure 11 to Johnson, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the radius of curvature, proportionate to the blade body, to secure the blade to a desired blade holder. One would have been prompted by the various size and shape notches in at least alternative embodiment to Figure 11 of Johnson with a baseline to being experimentation. In other words, one would have been prompted to try various values above and below 35 mm before arriving at the radius of curvature which allows the integrity of the blade to be retained.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of alternative embodiment to Figure 11 of Johnson, that the modified blade of Seager could have a notch with a radius of curvature as set forth by Johnson, since radius of curvature of the notch would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with a radius of curvature of 35 mm would still permit the blade to properly secure to a desired blade holder.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that alternative embodiment to Figure 11 of Johnson teaches a notch having a slender and oval shape, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various radius of curvatures above and below the values of 35 mm to find radius of curvature of the notch that would not jeopardize the integrity of the blade while securing the blade to a desired blade holder.

Claims 14 and 17 are rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seager in view of Green, as applied to the above claims and further as evidenced by 5,093,996 to Gross.
In re claims 14 and 17, as best understood, modified Seager teaches a blade having a first and second rounded intersection portion with a radius of curvature, but does not teach the radius is 25.4 mm. 
	Gross provides evidence that it is known for a blade to have a radius of curvature of about 0.84 inches, which is 21.3 mm (Col. 2, lines 30-40).
	It would have been obvious to one having ordinary skill in the art at the time of invention to contour the first and second rounded portions of modified Seager having a radius of curvature to maintain a safe rounded cutting edge to reduce user injury. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. The combination of modified Seager would have been obvious to try for the reasons set forth below:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the radius of the modified blade of Seager in view of Figure 2 of Green to have a very large rounded radius of curvature. The modified blade of Seager, provides a teaching of rounding a blade edge to create a safer blade and prevent user injury, which is a design need based in the art of cutting blades. Gross provides evidence, in the art of blades, that blades can have a very large radii of curvatures. Based on the evidence provided by Gross, the Examiner concluded the radius curvature of modified Seager could be very large, while still maintaining the desired shape and creating a safe blade to reduce user injury. 

(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade. The evidence provided by Gross sets forth a radius of about 0.84 inches (which is about 21 millimeters). Based on the evidence of Gross, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the radius of curvature, proportionate to the blade body, to perform the intended cutting operation. The value of about 21 mm provided by the evidence to Gross, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below the about 21 mm before arriving at the radius of curvature which allows the integrity of the blade to be retained.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the evidence provided by Gross, that the modified blade of Seager could have a large radius of curvature, since a large radius of curvature would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with a large radius of curvature, would still permit the blade to perform its intended cutting operation.

(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade, which is in view of the facts of the case under consideration. The evidence provided by Gross set forth a radius of about 0.84 inches (which is about 21 millimeters). Therefore, based on the facts of the case, one would have been prompted to try various radius of curvatures above and below the values of 21 mm, based on the evidence of Gross, to find the radius of curvature that did not jeopardize the integrity of the blade while still providing a user safe blade.



Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
The Examiner acknowledges and agrees with Applicant that the drawing objection to claims 8, 16, and 19 was a typographical error. The drawing objection to claims 8, 16, and 19 has been removed.  

	The Examiner acknowledges the clarification of the radius of curvature in the remarks/arguments filed June 2, 2022. However, the original disclosure did not provide any units for “R”; therefore, based on the plain and ordinary meaning of “R” from an engineering standpoint, the Examiner interpreted, “R” as being the radius of curvature. One having ordinary skill in the art would recognize the radius of curvature is defined as the reciprocal of the curvature (in other words, the radius of curvature for a curve equals the radius of the circular arc which best approximates the curve at that point). Based on the interpretation of “R” being 25.4, it does not compliment the length of the blade which is identified as 33.2. A blade having a radius “R” as set forth by Applicant would require a much greater length and width, to be accurately proportionate. Further, the Examiner explained in the drawing objections in the Office Action mailed December 21, 2020 that radius of a curve is usually indicated on the interior of the curve.
The drawing objection to “midline” with respect to Figure 6 has been obviated by the amended drawing filed June 6, 2022.
	
The specification objection to “the ceramic blade…that tapers down in thickness from a longitudinal midline” has been maintained for the reasons set forth above on Page 3. The subject matter added on May 29, 2019 was the term “midline.” The term was used to describe the tapering of the blade; however, the use of the term in the instant applicant is inconsistent with the plain and ordinary meaning. Applicant is permitted to be their own lexicographer; however, in this instance a special definition of “midline” was not provided in the original disclosure. 
	
	The double patenting rejection in the Office Action mailed April 1, 2022 has been overcome by the approval of the Terminal Disclaimer on June 3, 2022.

Applicant argues that the prior art does not disclose or suggest intersection portions that are entirely rounded. Applicant argues the Office Action’s assertions that Green discloses intersection portions that are entirely rounded are incorrect and that the Office had withdrawn Green until the most recent Office Action mailed December 21, 2020.
The Examiner agrees, that Figures 5-11 of Green do not teach intersection portions are entirely rounded. Applicant’s arguments are directed to Figures 5 and 6 of Green, which the Examiner did not rely on to teach the intersections portions that are entirely rounded. The Examiner relied on Figure 2 of Green to teach the intersection portions that are entirely rounded portions and Applicant has not presented any arguments to Figure 2 (or the combination of Seager and the embodiment to Figure 2 of Green). The Examiner would like to note, Figure 5 of Green was only relied on to teach the limitation the bottom edge of the cutting blade is longer than the top edge of the cutting blade. 

 Applicant argues the prior art does not disclose or suggest a blade that begins to taper down in thickness from a longitudinal midline as recited in independent claims 1, 16, and 19. Applicant further argues how the Office’s interpretation of the midline using the BRI of a “median line” or “a line that devise the body into left and right halves is unreasonable” Applicant further argues the Office’s alleged midline to be located at the bottom of the blade defines common sense and eviscerates the broadest reasonable interpretation of the claimed longitudinal midline. 
The Examiner would like to reiterate, there are numerous meanings to the term “midline”. The term midline as defined by Merriam Webster Dictionary is defined as a median line OR the median plane of the body or some part of the body. The term midline as defined by Cambridge Dictionary is defined as an imaginary line that divides the body into right and left halves. The term “half” as defined by Merriam Webster Dictionary is defined as in part or into nearly equal parts. The meanings set forth above are within the scope of the broadest reasonable interpretation of the term “midline” and by no means infers the “midline” is in the middle of the blade. Applicant is allowed to be their own lexicographer; however, Applicant did not provide an explanation or a definition of the term “midline” in the disclosure. Applicant has not set forth anywhere in the disclosure that the midline divides the blade in half and the Examiner is not permitted solely on the drawings to determine how the term “midline” should be interpreted. The Examiner relied on the broadest reasonable interpretation of the term midline, which is, the midline is a line somewhere between the first and second edges of the blade body which is taught by at least the applied prior art to Seager and shown in the annotated Figure below.

Applicant argues, #3  the prior art does not disclose or suggest a rounded intersection portion includes the following:  “decreases in thickness from a first thickness to a second thickness in a direction moving from the third edge to the second edge,” “is entirely rounded from said third edge to said second edge” and “includes a flat side face that decreases in width from said third edge to second edge as recited in claim 1 and similarly recited in claims 16 and 19. 
The annotated Figure on Page 10 below clearly identifies the first and second edges of the blade of Seager. As shown in Figure 1 (of Seager) and in the annotated Figure below on Page 10, the blade decreases in thickness (or tapers) moving from the third edge to the second edge. Seager teaches the intersection portion of the blade is pointed. Figure 2 of Green was relied on to teach a blade having an entirely rounded intersecting portion. The combination of Seager as modified by Figure 2 to Green, clearly teaches and suggest the blade decrease in thickness in a direction moving from the third edge to the second edge and the intersection portion is entirely rounded from the third edge to the second edge, and includes a flat side face (which has been interpreted as best understood, as the surface between the third edges) that decreases in width from said third edge to said second edge. Rounding the corner edge is a known shape in the art of cutting blades to create a safer blade and reduce user injury, which is explicitly taught in Para 0006 of Green. The Examiner would like to reiterate, that Applicant argument to Green is based on Figures 5-6, which were not relied on to teach the rounded edge portions of the blade.

    PNG
    media_image4.png
    406
    689
    media_image4.png
    Greyscale

Applicant argues, the combination of Seager and Green is improper because modifying Seager based on the alleged teaches of Green would make Seager unsatisfactory of its intended purpose. Applicant argues the outstanding advantage of the cutting blade made in accordance with the present invention is its marked ability to retain its extremely sharp cutting edge over an extended period of use (Seager at col. 4, lines 11-15). Applicant argues that rounding the extremely sharp cutting would make the edge less sharp and it would be unsatisfactory of its intended purpose.
The Examiner disagrees, as Applicant is making an assertion with respect to modification being unsatisfactory for its intended purpose. Seager teaches a ceramic cutting blade having an extremely hard cutting edge (1). The intersection portions of the cutting blades of Seager are pointed, rather than rounded, as required by the claimed subject matter. The Examiner relied on the cutting blade in Figure 2 of Green, which is within the same field of endeavor, to teach a cutting blade having rounded edges at an intersection portion. The modification of rounding the edges of Seager as taught by Figure 2 of Green provides a safer blade and reduces user injury (Para 0006, Green). The modification has no direct impact on the hardness of the cutting edge (1) of Seager. Seager also has not disclosed any specific details as to the intersection portion needing a pointed corner. The modified blade of Seager would still be able to perform its intended purpose, which is cutting. 

Applicant argues the prior art does not disclose or suggest that a radius of curvature of the rounded first and second intersections are each 25.4 millimeters as recited in claims 14 and 17. Applicant argues Gross discloses pointed scissor blade elements having have curved edges (14,14’) having a radius of about 0.84 inches (which is about 21 millimeters). Applicant argues Gross does not teach the entirely rounded intersection portions decrease in thickness. Applicant further argues the Office attempts to incorrectly equate pointed scissor blades of Gross with the claimed rounded first and second intersection portions.
The Examiner’s position is that the appropriate radius of curvature has not been set forth in Applicant’s disclosure, since the radius of curvature does not correspond to the length of the cutting blade (in other words, the disclosed radius of curvature is extremely large and is disproportionate with respect to the blade length of 33.2). Assuming arguendo, Figure 5 of Applicant’s disclosure (see Page 3, above) identifies the curve of the blade as R, 25.4. The original disclosure did not provide any units for “R”; therefore, based on the plain and ordinary meaning of “R”, the Examiner interpreted, “R” as being the radius of curvature. One having ordinary skill in the art would recognize the radius of curvature is defined as the reciprocal of the curvature. In light of compact prosecution, the Examiner relied on Gross as an evidentiary to show that cutting blades can have a large radius of curvature. The Examiner relied on KSR, Obvious to try, rationale. According to KSR in the MPEP (see MPEP 2143, Part, E) the following criteria must be met to apply the Obvious to Try rationale:
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension to radius of the modified blade of Seager in view of Figure 2 of Green to have a very large rounded radius of curvature. The modified blade of Seager, provides a teaching of rounding a blade edge to create a safer blade and prevent user injury, which is a design need based in the art of cutting blades. Gross provides evidence, in the art of blades, that blades can have a very large radii of curvatures. Based on the evidence provided by Gross, the Examiner concluded the radius curvature of modified Seager could be very large, while still maintaining the desired shape and creating a safe blade to reduce user injury. 

(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade. The evidence provided by Gross set forth a radius of about 0.84 inches (which is about 21 millimeters). Based on the evidence of Gross, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the radius of curvature, proportionate to the blade body, to perform the intended cutting operation. The value of about 21 mm provided by the evidence to Gross, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below the about 21 mm before arriving at the radius of curvature which allows the integrity of the blade to be retained.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the evidence provided by Gross, that the modified blade of Seager could have a large radius of curvature, since the large radius of curvature would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with a large radius of curvature, would still permit the blade to perform its intended cutting operation.

(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade, which is in view of the facts of the case under consideration. The evidence provided by Gross set forth a radius of about 0.84 inches (which is about 21 millimeters). Therefore, based on the facts of the case, one would have been prompted to try various radius of curvatures above and below the values of 21 mm, based on the evidence of Gross, to find the radius of curvature that did not jeopardize the integrity of the blade while still providing a user safe blade.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724